April 10, 2014




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                          NASRIN F. KHAN, Appellant

NO. 14-13-00275-CV                          V.

                     ASSET ACCEPTANCE, LLC, Appellee
                     ________________________________

       This cause, an appeal from the judgment in favor of appellee, Asset
Acceptance, LLC, signed March 13, 2013, was heard on the transcript of the
record. We have inspected the record and find no error in the judgment. We order
the judgment of the court below AFFIRMED.

      We order appellant, Nasrin F. Khan, to pay all costs incurred in this appeal.

      We further order this decision certified below for observance.